             Case 2:20-cv-00931-TLN-AC Document 4 Filed 05/11/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:20-CV-00931-TLN-AC
12                         Plaintiff,
                                                              ORDER REGARDING CLERK’S
13          v.                                                ISSUANCE OF WARRANT FOR ARREST
                                                              OF ARTICLES IN REM
14   APPROXIMATELY $67,090.00 IN U.S.
     CURRENCY,
15
                          Defendant.
16

17          WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on May 7, 2020, in the
18 United States District Court for the Eastern District of California, alleging that the Approximately

19 $67,090.00 in U.S. Currency (“defendant currency”) is subject to forfeiture to the United States pursuant

20 to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et seq.;

21          And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and the
22 affidavit of Drug Enforcement Administration Richard J. Britt, there is probable cause to believe that the

23 defendant currency so described constitutes property that is subject to forfeiture for such violation(s), and

24 that grounds for the issuance of a Warrant for Arrest of Articles In Rem exist, pursuant to Rule G(3)(b)(i)

25 of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions;

26 ///

27 ///

28 ///
                                                          1
                                                                               Order Re Clerk’s Issuance of Warrant for Arrest
             Case 2:20-cv-00931-TLN-AC Document 4 Filed 05/11/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District

 2 of California, shall issue a Warrant for Arrest of Articles In Rem for the defendant currency.
           05/08/2020
 3 Dated: ___________                                           _________________________________
                                                                ALLISON CLAIRE
 4                                                              United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                              Order Re Clerk’s Issuance of Warrant for Arrest
